Citation Nr: 0117503	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to May 1973 
and from February 1975 to February 1978.  The veteran served 
in the Republic of Vietnam from December 1970 to November 
1971.

This appeal arises from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  The RO decision on appeal also 
granted service connection for status post excision, basal 
cell carcinoma of the right temple, and assigned a 
noncompensable rating, effective June 8, 1999.  The veteran 
did not appeal either the assigned rating or the effective 
date; thus, those issues are not before the Board.


REMAND

The veteran and his representative have contended that the 
veteran engaged in combat with the enemy in Vietnam both as a 
helicopter crewman and in ground fighting, and injured his 
back in a helicopter crash there.  The veteran's 
representative has also essentially taken the position that, 
since he and the veteran contend that the veteran engaged in 
combat with the enemy in Vietnam, and the veteran's awards 
and military occupation specialty (MOS) confirm that 
contention, the veteran should not be compelled to cooperate 
with VA in providing information relevant to whether or not 
he actually engaged in combat with the enemy or injured his 
low back in a helicopter crash there during combat.  In that 
regard, the veteran and his representative are reminded that 
individuals applying for VA benefits have a responsibility to 
cooperate with the agency in the gathering of evidence 
necessary to establish allowance of benefits.  See Morris v. 
Derwinski, 1 Vet. App. 260, 264 (1991).  See also 38 C.F.R. § 
3.158(a) (1993).  If a veteran refuses to reveal his claimed 
stressors, for any reason, including "national security" or 
his high security clearance, together with the dates and 
places, there is no way to corroborate, or even attempt to 
corroborate, the information.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  Failure to fulfill that responsibility 
to cooperate, if requested, could result in the denial of the 
veteran's claims.

The initial determination as to both of the veteran's claims 
is whether or not the veteran engaged in combat with the 
enemy during his tour of duty in the Republic of Vietnam.  
38 U.S.C.A. § 1154(b) provides that, in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 C.F.R. § 3.304(d) (2000) provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  If the veteran engaged in combat 
with the enemy in Vietnam, no evidence, other than the 
veteran's statement as to the inservice incurrence of a low 
back injury during his tour of duty there, need be submitted, 
and his claimed PTSD stressors need not be verified.  See 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Cohen v. Brown, 10 Vet. App. 128 (1997); Kessel 
v. West, 13 Vet. App. 9 (1999); Dambach v. Gober, 223 F.3d 
1376 (Fed. Cir. 2000); VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case the veteran's representative contends 
that two medals presented the veteran, the Army Air Medal and 
the Army Commendation Medal with First Oak Leaf Cluster, 
conclusively establish that the veteran engaged in combat 
with the enemy in Vietnam.  In that regard, the Board notes 
that applicable Army and VA guidelines, including those cited 
by the veteran's representative, indicate that the two medals 
may or may not be awarded for valor or for actions in combat, 
or connote combat, and that a "V" device is usually awarded 
with the medals to indicate valor in combat.  See VA 
Adjudication Manual M21-1, Part VI, paragraph 11.38.  The 
Board also notes that the Air Medal was not awarded the 
veteran until 1986, some 15 years after his tour of duty in 
Vietnam.  The Board also notes that the veteran's DD 214 
shows his MOS to be an AH-1G helicopter repairman.  This 
specialty also does not establish that the veteran engaged in 
combat with the enemy in Vietnam.  Thus, the Board concludes 
that there is no definitive evidence of record establishing 
that the veteran engaged in combat with the enemy in Vietnam, 
and that this fact must be otherwise established.

The Board also notes that neither the private chiropractor's 
nor the private psychiatrist's reports indicate they reviewed 
the veteran's service or post-service medical records, and 
that the first evidence of any low back complaints appears 
many years after the veteran's tour of duty in Vietnam.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The Board therefore finds that the veteran's claims must be 
remanded so that the veteran's complete personnel file may be 
obtained and information from that file, along with his 
various statements concerning the events in Vietnam, 
including the information concerning his assignments, duties, 
awards and locations in Vietnam, may be submitted to the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR).  This information must be submitted for 
verification and to obtain sufficient evidence upon which to 
first base a decision on whether or not the veteran engaged 
in combat with the enemy in Vietnam, and if not, secondly for 
verification of his claimed stressors and helicopter crash.

The veteran and his representative, in statements and in 
other documents, including an October 1993 private 
psychiatric examination report, an April 2000 VA examination 
report, and a March 2000 statement, have supplied facts 
concerning the veteran's claimed combat and his low back 
injury.  The RO should obtain the veteran's complete 
personnel file, and in conjunction with the information 
contained in the cited documents, his DD 214's, and his 
statements, prepare a list of the veteran's claimed stressors 
and the units to which he was attached during his tour of 
duty in Vietnam, for submission to the USASCRUR.  The RO 
should also obtain the veteran's unit history reports for the 
period from December 1970 through November 1971, in order to 
determine whether there is evidence to confirm the veteran's 
contention of being in the front seat of a AH1-G Cobra 
helicopter "in II Corps," around May 1971, which had to 
make an emergency landing.

After completion of the above, the RO should make a specific 
determination of whether or not the veteran engaged in combat 
with the enemy, in compliance with Collette, supra, Kessel, 
supra, Dambach, supra, 38 C.F.R. § 3.304(f), and VAOPGCPREC 
12-99 (October 18, 1999).  If it is determined that the 
veteran engaged in combat with the enemy in Vietnam, or did 
not engage in combat with the enemy in Vietnam but any 
claimed stressors have been verified, the veteran should be 
provided a VA psychiatric examination to determine the 
existence and etiology of any psychiatric disorder.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997); West v. Brown, 
7 Vet. App. 70, 77 (1994).

If the veteran is found to have engaged in combat with the 
enemy in Vietnam, or if his report of the helicopter crash 
landing is confirmed, he should be scheduled for a VA 
orthopedic examination, to include a diagnosis of any low 
back disorder found, and, after a thorough review of his 
service and post-service medical records, an etiology opinion 
as to the cause of any disorder found.

In view of the foregoing, this case is REMANDED to the RO for 
the following development:

1.  The RO should appropriately contact 
the veteran and advise him that if he has 
any additional evidence relevant to his 
claims for service connection for PTSD 
and a low back disorder, to include lay 
statements pertaining to any of his 
alleged stressors or to his contended low 
back injury, or VA or non-VA medical 
records relating to psychiatric or low 
back evaluation or treatment that is not 
already of record, that he should submit 
that evidence or request that the RO 
obtain that evidence.  Any additional 
evidence that is obtained should be 
associated with the claims file.  In that 
regard, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The RO should also obtain the 
veteran's complete personnel file, and 
after completion of this and the above 
development, should prepare a detailed 
summary of all the veteran's units during 
his tour of duty in Vietnam from December 
1970 through November 1971, his claimed 
stressors, his claimed helicopter crash 
landing report, his awards, and any other 
information necessary to obtain an 
opinion from the USASCRUR as to whether 
it is at least as likely as not that the 
veteran engaged in combat with the enemy 
in Vietnam, or if not, whether any of his 
claimed stressors or the helicopter crash 
landing can be confirmed.  If the 
USASCRUR recommends that further searches 
be conducted to obtain the necessary 
information, that development should also 
be undertaken.  The RO's report, together 
with copies of the veteran's DD 214's, 
his awards, and any other pertinent 
documentation necessary for verification, 
including a copy of this REMAND, should 
be sent to the USASCRUR.  The USASCRUR's 
response should be associated with the 
claims file.

3.  After completion of the above 
development, and receipt of the USASCRUR 
report, the RO should make a 
determination as to whether or not the 
veteran engaged in combat with the enemy 
in Vietnam.  This determination should be 
noted in the claims file.  If it is 
determined that the veteran either 
engaged in combat with the enemy in 
Vietnam or that any of his claimed 
stressors have been verified, proceed to 
paragraph 4.  If it is determined that 
the veteran either engaged in combat with 
the enemy in Vietnam or that his claimed 
helicopter crash landing has been 
verified, proceed to paragraph 5.  If it 
has been determined that the veteran did 
not engage in combat with the enemy and 
his claimed stressors cannot be verified, 
or if it has been determined that the 
veteran did not engage in combat with the 
enemy and his claimed helicopter crash 
landing cannot be verified, proceed to 
paragraph 7.

4.  After completion of the above, and 
only if it has been determined that the 
veteran either engaged in combat with the 
enemy or that any of his claimed 
stressors have been verified, the RO 
should prepare a report indicating the 
veteran engaged in combat with the enemy 
or that one or more of his stressors have 
been verified, and arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The purpose of the 
examination is to determine whether the 
diagnostic criteria for PTSD are met and, 
if so, whether it is at least as likely 
as not that such is causally linked 
either to the veteran's combat, if such 
is confirmed, or to any stressor(s) that 
has been verified.  If any other 
psychiatric diagnoses are rendered, the 
examiner is also requested to provide an 
opinion as to whether it is at least as 
likely as not that such is causally 
linked to the veteran's active duty 
service, or any incident of that service.  
The claims files, a copy of the RO's 
stressor report, and a copy of this 
REMAND must be provided to the 
psychiatrist for review prior to the 
examination.  The examination report must 
indicate that these materials have been 
reviewed.  All indicated studies, 
including PTSD sub scales, are to be 
performed.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

5.  After completion of the above, and 
only if it has been determined that the 
veteran either engaged in combat with the 
enemy or that his claimed helicopter 
crash landing has been verified, the RO 
should prepare a report so indicating, 
and afford the veteran a new VA 
orthopedic examination to determine the 
existence and degree of impairment of any 
low back disorder found.  The claims 
files, a copy of the RO's verification 
report, and a copy of this REMAND must be 
provided to the examiner for review prior 
to the examination.  The examination 
report must indicate that these materials 
have been reviewed.  If any low back 
disorder is diagnosed, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed low back 
disorder is related to the veteran's 
claimed Vietnam helicopter crash landing 
or to any post-Vietnam low back injury.  
All indicated studies, including complete 
range of motion findings, both active and 
passive, and findings as to the point at 
which motion is limited by pain, if 
indicated, must be accomplished.  The 
findings should also reflect any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain on use, and the 
examiner should provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
these result in additional limits on 
functional ability.  A complete rationale 
should then be given for each opinion and 
conclusion expressed.

6.  After completion of the above 
examination(s), the RO should review the 
report(s) to determine if it is in 
compliance with the directives of this 
remand.  If not, the report(s) should be 
returned, along with the claims files for 
corrective action.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

7.  After completion of the above 
development, the RO should adjudicate the 
issues of service connection for PTSD and 
a low back disorder, on the merits, on 
the basis on all the evidence of record 
and all applicable statutes, regulations, 
and caselaw, including Collette, supra, 
Kessel, supra, Dambach, supra, 
38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(d), (f) (2000), and VAOPGCPREC 
12-99 (October 18, 1999).  If the 
determinations remain unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


